Citation Nr: 0433593	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-17 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder secondary to service-connected aquagenic pruritus. 

2.  Entitlement to the assignment of a compensable rating for 
aquagenic pruritus, from the initial grant of service 
connection.

3.  Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 50 percent disabling.  

4.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active duty from February 1956 until 
November 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  This case was remanded in June 2000 and has 
been returned to the Board for review.

The issues of increased evaluations for aquagenic pruritus 
and tinea versicolor are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In May 2003 the veteran was notified of the denial of service 
connection for depression secondary to service connected 
aquagenic pruritus.  The veteran noted his disagreement in 
June 2003, and a statement of the case was issued in February 
2004.  In June 2004, the veteran submitted a VA Form 9, 
Appeal to the Board of Veterans Appeals, that addressed the 
issue of service connection for depression secondary to 
service connected aquagenic pruritus.  As the veteran has 
perfected a timely appeal to this issue, the Board shall 
review this issue.  

In a statement received by the Board in September 2004, the 
veteran refers to entitlement to an earlier effective date 
for the grant of service connection for aquagenic pruritus.  
This is referred to the RO for appropriate action. 

FINDING OF FACT

The currently diagnosed psychiatric disorders are not 
causally related to service or the service-connected 
aquagenic pruritus.


CONCLUSION OF LAW

Service connection for a chronic acquired psychiatric 
disorder, claimed as secondary to the service-connected 
aquagenic pruritus, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that as a result of his service-connected 
aquagenic pruritus he developed depression.  

With regard to the duty to assist and notify regarding this 
issue, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2003).  This law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
statement of the case and correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, various VA notices have informed the veteran of 
all applicable laws and regulations, what types of evidence 
are needed to support his claim, who is responsible for 
securing specific items, and the need for any other evidence 
that the veteran may have in his possession.  The VA's 
thorough notices of all matters required by the VCAA and its 
regulatory progeny throughout this adjudication have cured 
any defects involving notice of the provisions of the VCAA or 
the timing of such notice.  

In particular, the Board notes evidence development letters 
dated in November 2002 and June 2003, in which the veteran 
was advised of the type of evidence necessary to substantiate 
his claim.  In these letters, the veteran was also advised of 
his and VA's responsibilities under the VCAA, including what 
evidence should be provided by the veteran and what evidence 
VA should provide.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  This issue was addressed, at 
length, during the hearing held before the Board in June 
2004.  Beyond this, a VA examination and medical opinion has 
been obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claim, under the VCAA.  Quartuccio v. Principi, 16 
Vet. App. 182 (2002).

Factual Background

Service records indicate no complaints, treatment, or 
findings regarding psychiatric problems during service.  

Service connection was granted for tinea versicolor in a 
December 1964 rating decision.  

VA outpatient records that date between February and May 1994 
show that the veteran received psychiatric counseling after 
complaints of depression.  It was noted that he had a past 
history of cocaine abuse.  The diagnosis was adjustment 
disorder with depression.  

A February 1998 VA memorandum shows that a psychologist, in 
conjunction with vocational rehabilitation services, 
interviewed the veteran.  The veteran reported a history of 
substance abuse.  

The record contains VA outpatient records that date between 
1997 and 2003.  Beginning in November 1998, the veteran 
complained of depression.  Since then, he has been receiving 
VA medical care for a major depressive disorder and 
generalized anxiety.  

A personal hearing was conducted in March 2000.  The veteran 
reported his medical history and symptoms.  He noted that he 
was undergoing psychiatric treatment at a VA mental health 
clinic.  

A VA examination was conducted in May 2002.  The diagnoses 
included aquagenic pruritus.  Service connection was granted 
for aquagenic pruritus in a May 2002 rating decision.  

A VA psychological examination was conducted in January 2003.  
The veteran reported his medical history and, his symptoms.  
His symptoms included depression, sleep impairment, loss of 
appetite, and excessive worrying.  The diagnosis was 
dysthymic disorder.  The psychologist commented that he was 
unable to find any evidence that his depression was secondary 
to his skin condition.  The Board must find that this opinion 
is entitled to great probative weight.

A personal hearing was held in June 2004.  The veteran, for 
the most part, described his medical history and symptoms 
related to his skin disorders.  

Criteria and analysis concerning service connection for a 
psychiatric disorder secondary to service connected aquagenic 
pruritus.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 101(24), 1110 (wartime), 1131 
(peacetime); 38 C.F.R. § 3.303(a).  In order to prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

The veteran in this case is claiming secondary service 
connection.  Secondary service connection may be granted for 
a disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a 
service-connected disability has aggravated a nonservice-
connected condition.  When aggravation of a nonservice-
connected is proximately due to or the result of a service-
connected disorder, the veteran will be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In reviewing this case as a whole, the Board must also point 
out that that substance abuse is deemed by statute to be the 
result of willful misconduct and cannot itself be service 
connected.  See Gabrielson v. Brown, 7 Vet. App. 36, 41 
(1994); 38 U.S.C.A. § 105(a), 1110. 

The veteran has diagnoses of adjustment disorder with 
depression, major depressive disorder and generalized anxiety 
since 1994.  Significantly, there are no in-service 
complaints, findings or diagnoses of a psychiatric disorder.  
Further, the record reflects that the veteran's psychiatric 
problems started more than 34 years after his separation from 
service, and there is no competent medical evidence showing 
that his psychiatric disabilities are related to service.  

The veteran has claimed that his service-connected aquagenic 
pruritus causes his depression.  However, there is no 
competent medical evidence to establish secondary service 
connection for a psychiatric disorder, including under the 
Allen theory of aggravation.

Although the veteran has claimed that his psychiatric 
disorders are related to service or to his service-connected 
skin disorder, he is a layman and thus does not have 
competence to give a medical opinion on causation.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  In fact, the only medical opinion of 
record regarding the etiology of his psychiatric disorder 
indicates that his depression is unrelated to his skin 
condition.  Such evidence only provides negative evidence 
against this claim.

The clear preponderance of the evidence shows that the 
veteran's psychiatric disorders are not related to service or 
to the service-connected aquagenic pruritus, and that service 
connection on a direct or secondary basis is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a psychiatric disorder on a direct or 
secondary basis is denied.  


REMAND

The Board notes that a VCAA notice must be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board does 
not find that any correspondence regarding the assignment of 
a higher evaluation for aquagenic pruritus provided to the 
appellant by the RO meets these requirements.  

In regard to the veteran's claim for an increased rating for 
tinea versicolor, the criteria for rating skin disorders had 
been amended, effective August 30, 2002.  67 Fed. Reg. 49590-
49599 (July 31, 2002).  The RO has not had the opportunity to 
review the veteran's claim in conjunction with the new rating 
criteria.  

At his personal hearing held in June 2004, the veteran 
reported continuing treatment for his skin disorders.  These 
new records should be obtained.  The Board, based on the 
veteran's testimony, believes that a more recent VA 
examination is required in this case.        

A May 2002 rating action denied a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  In a statement received in June 2002, 
the veteran argued for service connection for aquagenic 
pruritus and he specifically re-asserted that he could not 
work due to service-connected disabilities.  The Board 
construes the assertion of unemployability as a notice of 
disagreement (NOD) and intent to appeal a TDIU claim.  The RO 
has not issued a statement of the case on the TDIU claim.  
The Court has held that an unprocessed NOD should be 
remanded, rather than referred, to the RO.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records, which have not 
been previously, submitted pertaining to 
treatment for all disabilities in issue.  

3.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo an appropriate VA 
dermatological examination.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail, and clinically correlated to a 
specific diagnosis.  

The examiner should specifically indicate 
whether the veteran currently suffers 
from a current skin disability.  If so, 
the nature and extent of this disorder or 
disorders should be clearly noted.  All 
objective examination findings, along 
with the complete rationale for the 
conclusions reached, should be set forth 
in a printed (typewritten) report.

4.  The RO should issue a statement of 
the case with respect to the TDIU.  The 
veteran is advised that a timely 
substantive appeal will be necessary to 
perfect an appeal to the Board.  
38 C.F.R. § 20.302(b) (2004).  Then, only 
if the appeal is timely perfected, this 
issue is to be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issues in 
appellate status, to include consideration 
of the revised rating criteria for skin 
disorders and all evidence received since 
the last supplemental statement of the 
case.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



